Citation Nr: 1732925	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  96-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease and spina bifida occulta.

2.  Entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet and toenails.


REPRESENTATION

Appellant represented by:	Margo Cotman, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.

The matter was originally on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A September 2008 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated a September 2006 Board decision denying entitlement to service connection for low back and bilateral feet disorders and remanding the issues for further consideration.  

Since the September 2008 decision of the Court, the matter has been before the Board several times and remanded to ensure compliance with the Court's decision.  In June 2012, the Board granted entitlement to service connection for dermatophytosis of the bilateral feet and toenails and remanded the low back issues for further development.  In a July 2012 decision, the RO, in addition to completing the development requested in the remand, also assigned an initial non-compensable rating for the bilateral feet, and the Veteran perfected an appeal seeking an increased initial rating.  Most recently, the matters on appeal were before the Board in May 2015, when they were remanded for further development.  

In May 2017, the Board requested a medical expert opinion through the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) on the issue of service connection for a lumbar spine disorder; a response was received in June 2017.

The issue of entitlement to an initial compensable evaluation for dermatophytosis of the bilateral feet and toenails is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's congenital defect of spina bifida occulta was subject to a superimposed injury during active duty service, which caused or contributed to his current lumbar spine disorder.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

Service Connection

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In addition, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  The General Counsel examined medical authorities and case law from other federal jurisdictions and concluded that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks service connection for a lumbar spine disorder.  A March 2000 VA x-ray report of the spine showed degenerative changes of the spine with minimal disc disease mainly at the level of L3-L4, L4-L5.  A December 2005 MRI report of the lumbar spine showed severe concentric disc bulging and facet osteoarthritis leading to bilateral neuroforaminal narrowing from L3-4 to L5-S1.  Nerve root encroachment was most significant at the right L4-5 level due to an associated foraminal disc extrusion.  Subsequent treatment records show that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Therefore, the first element of service connection, a current disability, has been met.

The Veteran's service treatment records include a September 1965 Report of Medical Examination at enlistment, which indicated a normal clinical evaluation of the spine and lower extremities.  In his September 1965 Report of Medical History, the Veteran did not indicate that he had or has ever had any back trouble.  Therefore, the Veteran is presumed sound as to a lumbar spine disability.  

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence.  The claims file contains a pre-service June 1964 Record of Physical Examination for employment from the Atlantic Coast Railroad Line Company.  The Veteran's application for employment was not approved due to June 1964 x-rays which showed an incomplete fusion of the superior aspect of the neural arch of S1, asymmetry of the apophyseal facets of L5 and S1 with fore-shortening of the inferior articular process of L5 bilaterally.  These conditions were noted to be congenital variations.  The physician reviewing the x-ray noted that it was most likely that the combination of defects would tend toward an unstable lumbosacral joint.  The physician also indicated that it was his opinion that the Veteran would be considered disqualified.  This evidence clearly and unmistakably establishes that the Veteran had a preexisting congenital defect. 

As noted above, service connection for congenital defects is not warranted unless such defect was subjected to a superimposed disease or injury during service which created additional disability.

In November 1967, the Veteran complained of low back pain after injuring his back lifting a box at work.  He was noted to have muscle strain and a mild muscle spasm.  In April 1968, the Veteran complained of low back pain for a week with no apparent injury.  He was referred for physical therapy, and a provisional diagnosis of lumbosacral strain was indicated.  In March 1969, the Veteran complained of low back pain.  At separation in July 1969, the Veteran's Report of Examination showed a normal clinical evaluation of the spine and extremities.  In the July 1969 Report of Medical History, it was noted that the Veteran had back pain due to muscle strain.     

A March 1970 VA examination noted that the Veteran had pain in his back, chiefly along the lower ribs on both sides running into his flank.  The examiner did not find evidence of disease or disability.  A July 1971 VA examination revealed a diagnosis of lumbosacral strain.  X-rays from July 1971 showed no congenital abnormalities with the exception of a minute spina bifida occulta at the first sacral segment which was not considered to be of clinical significance.
The Veteran indicated in an October 1971 statement that prior to entrance into active service, he never encountered any back pain or discomfort.  He stated that it was his belief that the disorder became greater after a series of heavy duty assignments, which included a great amount of heavy lifting.  

The Veteran was afforded VA back examinations in May 2010 and August 2015.  However, the Board finds the opinions from these examiners lack probative weight.  The May 2010 VA examiner diagnosed the Veteran with lumbosacral degenerative joint disease per December 2005 MRI. However, the examiner opined that the Veteran's current low back disability was not manifested in service or for several years after separation, and that there was no objective evidence of aggravation of pre-existing lumbosacral congenital abnormalities due to service.  However, the examiner failed to specifically address the 1971 x-ray findings of spina bifida occulta.  The August 2015 VA examiner, in providing a negative opinion, also failed to address the 1971 x-ray findings of spina bifida occulta and only discussed the Veteran's diagnosis of muscle strain in service and diagnosis of degenerative joint disease in 2000.

In April 2016, the Veteran underwent another VA examination.  The examiner found that the Veteran had diagnoses of arthritis of the lumbar spine and a congenital spine defect.  The examiner concluded that the Veteran's spina bifida occulta was a congenital defect and opined that "it as least as likely as not that the defect was subject to any superimposed disease or injury (in-service muscle strain) during service and it is less likely as not that the in-service muscle strain caused any resultant disability."  However, the Board finds that the wording of the opinion is ambiguous and internally inconsistent and that the rationale provided merely listed evidence and provided no reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   As such, the Board finds the April 2016 opinion to be inadequate and lacks probative weight in this matter.  

Thereafter, the Board requested a VHA expert opinion in May 2017.  In June 2017, a VHA neurosurgeon thoroughly reviewed the evidence of record and provided an opinion that it was at least as likely as not that the Veteran's congenital defect of spina bifida occulta was subject to a superimposed injury or disease during service that resulted in additional disability of the lumbar spine.  The VHA neurosurgeon noted that the June 1964 lumbar x-ray report showed that the Veteran had a congenital defect of the lumbosacral junction, including foreshortened inferior articular processes of L5 bilaterally, and the reviewing physician correctly interpreted that the defects would tend toward an unstable lumbosacral joint.  The VHA neurosurgeon also indicated that the Veteran's service treatment records showed multiple episodes of lower back pain and injury over the subsequent years.  The specialist noted that the Veteran did not have neurological symptoms at that time, but he explained that this was expected, as neurological symptoms would only be present in end-stage spinal instability, when the roots were becoming severely injured as a result of bony deformity.  The Veteran's course during those years was consistent with a preexisting instability from congenital defect that was exacerbated by physical stress.  The VHA neurosurgeon noted that the evidence showed that the Veteran actively and continually reported back pain multiple times during service, and any misconception that the Veteran was not actively and continually reporting it "must be thoroughly dispelled."  It was therefore the opinion of the VHA neurosurgeon that the Veteran had a preexisting lumbosacral deformity that predisposed him to having instability of the lumbosacral joint, and that he suffered significant injury to this joint during service, as documented by multiple presentations for medical care for this condition.  It was unclear to the VHA neurosurgeon as to why, despite multiple presentations to medical care for repeated back pain in the setting of a known congenital defect, the Veteran was allowed to continue serving out the entirety of his tour.   

The June 2017 VHA opinion clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record.  Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  Accordingly, the Board accords great probative weight to the June 2017 VHA opinion.

As such, the Board finds that the opinion of the VHA neurosurgeon indicates that the Veteran had a congenital defect of spina bifida occulta that predisposed him to instability of the lumbosacral joint and was subject to superimposed injury from his multiple in-service presentations of low back pain, including after injuring his back lifting a box at work in November 1967, which resulted in muscle strain and muscle spasm, and April 1968 and March 1969 complaints of low back pain diagnosed as lumbosacral strain.  The VHA neurosurgeon described such superimposed injury as "significant injury to this joint during service."  Further support for a finding that the Veteran sustained a superimposed back injury during service is evidenced by the fact that the Veteran's congenital defect which manifested before entrance into service, was asymptomatic when he entered service.  This is evidenced by his September 1965 enlistment examination which indicated a normal clinical evaluation of the spine.  

Also, the VHA neurosurgeon found that as a result of the superimposed injury, the Veteran incurred additional disability of the lumbar spine, manifested by back pain, spinal instability, and subsequent neurological symptoms due to bony deformity.  The evidence of record shows that this back pathology resulted in the development of degenerative joint disease.  The medical evidence of record showed a worsening of symptomatology since service; and the  March 2000 VA x-ray report of the spine revealed degenerative changes of the spine with minimal disc disease and the  December 2005 MRI report of the lumbar spine revealed severe concentric disc bulging, facet osteoarthritis, and nerve root encroachment.  

Also, the Veteran has competently and credibly reported continuity of back pain since service, which is supported by the medical evidence of record showing complaints of back pain as early as March 1970, less than a year after service and since then.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  The Board has no reason to doubt the credibility of the Veteran's statements.  

As such, the Board finds that the evidence establishes that the Veteran's current lumbar spine disorder was due to in-service injury that was superimposed on his pre-existing congenital defect of spina bifida occulta, and was incurred in service.  Therefore, service connection is warranted.

ORDER

Service connection for a lumbar spine disorder, to include degenerative joint disease, is granted.


REMAND

While the Board regrets the additional delay involved in remanding the Veteran's claim for an initial compensable evaluation for dermatophytosis of the bilateral feet and toenails, further development is required to comply with VA's duty to assist the Veteran in fully developing this claim, which includes assisting him in obtaining all identified outstanding records of private medical treatment to the extent relevant to the claim.  38 C.F.R. § 3.159(c)(1).

The Veteran most recently submitted March 2016 treatment records from his private treatment provider Ankle & Foot Associates, which indicated that the Veteran was to be seen for a follow-up appointment for his skin disability in two weeks following a removal of his right great ingrown toenail.  There are no further treatment records in the claims file.  Therefore, a remand is necessary to obtain the complete private treatment records from Ankle & Foot Associates, as these records may provide relevant information regarding the Veteran's claim for an initial compensable evaluation for dermatophytosis of the bilateral feet and toenails and that healing time would be twelve weeks.

In addition, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain the complete private treatment records from Ankle & Foot Associates.

2.  Obtain any and all of the Veteran's VA treatment records from June 2017 to the present. 

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


